On Motion to Dismiss Appeal.
The opinion of the court was delivered by
Watkins, J.
The grounds of the motion are (!) that'this court has no jurisdiction ratione material over this cause; (2) that the amount of damages claimed by the plaintiff is fictitious, exaggerated and inflated, far more than he had reason to believe had been sustained, and only made for the purpose of giving this court appellate jurisdiction of the controversy.
This suit is for damages the deceased is alleged to have-sustained *1594by the destruction of his orange orchard by ñre through the fault and negligence of the defendant, its servants and agents, which are placed at the sum of five thousand two hundred and one dollars; and on the trial there was judgment in favor of the defendant rejecting the plaintiff’s demands, and from which the latter prosecutes this appeal.
While it may be possible — aye, probable — that we may, upon a consideration of the evidence, come to the conclusion that the judgment should be affirmed, we do not regard it as a case which should be summarily dismissed without an examination.
The suit presents all the insignia of a serious demand and an appeal seriously prosecuted.
The motion is denied.